DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 10/25/2021 have been entered. The amendments canceled claims 15 and 17-19. Therefore, claims 1-7 and 9-13 are pending in the application.
Response to Arguments
Applicant’s remarks filed 10/25/2021 have been fully considered.
Examiner notes that applicant makes the statement that “As agreed upon during the interview, amended Claim 1 distinguishes over the cited references” (pg. 6, ¶ 1). However, as per the Examiner Interview Summary Record filed 10/22/2021, what was actually agreed upon was that any amendments that are formally submitted and that are in line with the discussion during the interview would overcome the rejections under 35 U.S.C. 103 set forth in the Non-Final Office Action filed 07/23/2021, but that further consideration would be required to determine the applicability of the prior art of record. And upon further consideration, the prior art of record applies to the amended claims. See the current rejections below. No arguments 
Additionally, Claim 1 does not require a specific order of operations. Claim 1 recites a first step and a second step, which implies an order, but does not explicitly require that order, i.e., the first step being performed before the second step. Claim 1 does not recite “the method comprising steps in order” or anything similar either. For example, Claim 1 does not recite a method comprising, in order, the following steps: heating the blank, forming a drawing bead on the blank, and arranging the blank in a press mold, and Claim 1 does not recite heating the blank, forming a drawing bead on the heated blank, and arranging the heated blank with the drawing bead in a press mold. Both of these examples would require a specific order of operations.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim is unclear in light of the specification because the claim recites, “A method for producing a press-quenched component from a hot-formable steel sheet blank, the method comprising: heating the blank to a temperature of about 900°C; forming a drawing bead on the blank in a first step”, while the specification states in ¶ [0018] that “In a 
Further, because the step of “heating the blank” and the step of “forming the blank” are not assigned a number, it is unclear if they are intended to be sub-steps of the first and second steps, or additional steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over López Lage (US 10,350,668 B2; hereinafter ‘Lage’), in view of Prokoph (DE 102011120725 A1), and further in view of Qian (CN 205763394 U).
Regarding claim 1, which is being examined as best understood: Lage discloses a method for producing a press-quenched component from a hot-formable steel sheet blank (col. 2, lns. 35-37 and col. 4, lns. 26-33), the method comprising:
heating the blank (col. 2, lns. 35-37, “hot forming die quenching”; thus the blank must be heated first in order to perform die quenching of the blank);
arranging the blank in a press mold (figs. 1-3 show a blank 20 arranged on a lower die of a press mold; also see col. 3, ln. 34), wherein the press mold comprises a segment in a heated 
forming the blank (col. 2, lns. 35-37 and col. 3, lns. 52-55).
Lage is silent regarding heating the blank to a temperature of about 900°C. 
However, as stated by Lage (col. 2, lns. 35-37), the device is for quenching with the cold blocks 12 and 15 of fig. 3 being below 200°C (col. 3, lns. 47-51). Quenching requires that the sheet is heated to a high temperature before being rapidly cooled (quenched) by the much cooler die temperature.
Prokoph teaches a method for producing a press-quenched component (¶ [0007]) comprising a step of heating the blank to a temperature of about 900°C (¶ [0033], “an insertion temperature of 900 degrees Celsius”) before inserting the blank (24) into the hot forming tool (see fig. 1), which is followed by simultaneously pressing and quenching the blank to form a component having sections with different hardness and ductility properties (¶ [0002], lns. 19-24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lage such that the preheated blank of Lage is heated to a temperature of about 900°C in order to use the tool of Lage to produce a sheet metal component having sections with different hardness properties or different ductility, as taught by Prokoph (¶ [0002], lns. 21-24).
Lage is also silent regarding at least one drawing bead being created on the blank in the segment in the heated region.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lage such that at least one drawing bead is created on the blank in the segment in the heated region before the step of forming the blank by deep drawing, thereby providing more efficient deep drawing of the blank, as taught by Qian.
Regarding claim 2, which depends on claim 1: the modification of Lage in view of Qian set forth in claim 1 above teaches the heated region in which the at least one drawing bead (taught by Qian in claim 1) is arranged is heated to a temperature of at least 400°C (the hot blocks of Lage are said to be 350 – 550°C in col. 3, lns. 47-51).
Regarding claim 3, which depends on claim 1: the modification of Lage in view of Qian set forth in claim 1 above teaches a temperature of the heated region in which the at least one drawing bead (taught by Qian) is arranged is controlled to be 350 – 550°C (col. 3, lns. 47-51 of Lage).  
Lage and Qian are silent regarding controlling the heated region such that it does not drop below 400°C.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Lage such that the temperature of the heated region is controlled to remain above 400°C, as taught by Prokoph, thereby obtaining the benefit of different component hardness in different regions of the component, as may be desired.
Regarding claim 4, which depends on claim 1: Lage discloses that a temperature of the heated region in which the at least one drawing bead is arranged is set according to a geometry of the component (col. 5, lns. 27-31 and 52-56).
Regarding claim 5, which depends on claim 1: Lage discloses that boron steel is used to make the blank (Abstract).  
Regarding claim 7, which depends on claim 1: Lage discloses that the press mold comprises:
at least two segments (11, 12, 15, fig. 3; col. 5, lns. 22-31),
a die defining at least two recesses and arranged in the at least two segments (see annotated fig. 4 of Lage below; col. 3, ln. 27-28), and

wherein the blank is arranged between the die and the punches and each recess receives a punch when the die and punches are pressed together (fig. 4 below shows a die having recesses configured for receiving punches so that, when a blank is arranged between the die and punches, each recess receives a respective punch).  

    PNG
    media_image1.png
    547
    697
    media_image1.png
    Greyscale

Annotated Figure 4 of Lage


Regarding claim 9, which depends on claim 1: Lage discloses thermal insulation (14’) is arranged between the heated segment (11) and the another segment (cooled segments 12, 15, fig. 3; col. 4, lns. 51-58).  
Regarding claim 10, which depends on claim 1: Lage discloses that the press mold includes:
at least three segments (11, 12, 15, fig. 3; col. 5, lns. 22-28);

punches (see col. 3, lns. 34, “upper and lower mating dies”; see fig. 4 below which shows recessed areas of the die, thus there are punches to mate with each of the recesses),
wherein the blank is arranged between the die and the punches and each recess receives a punch when the die and punches are pressed together (annotated fig. 4 of Lage above shows a die having recesses configured for receiving punches so that, when a blank is arranged between the die and punches, each recess receives a respective punch).  
Regarding claim 11, which depends on claim 10: Lage discloses that two of the at least three segments are heated (col. 5, lns. 39-45 of Lage states that the segments can be interchanged between hot and cold blocks in order to form a desired work-piece of particular mechanical properties; multiple blocks—or segments—are discussed in Lage and are shown in fig. 3, so at least two being heated is very well within the scope of Lage).  
Regarding claim 12, which depends on claim 11: the modification of Lage in view of Qian set forth in claim 1 above does not explicitly teach that the at least one drawing bead is arranged in the two heated segments.
However, Lage teaches segments positioned in front of or behind each other (see fig. 4) and col. 5, lns. 39-45 of Lage states that the segments can be interchanged between hot and cold blocks in order to form a desired work-piece of particular mechanical properties. Thus, it would have been obvious before the effective filing date of the claimed invention to arrange heated segments such that the at least one drawing bead extends into multiple heated segments.
Regarding claim 13, which depends on claim 11: Lage discloses that thermal insulation (14’, fig. 3) is arranged between the heated segments and a non-heated segment (col. 5, lns. 22-31, “Although the example of FIG. 3 comprises a hot block 11 arranged in between two cold blocks 12, 15, other configurations may also be possible…depending on the geometry and the mechanical properties of the piece to be formed”; also see col. 4, lns. 51-58).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lage, in view of Prokoph and Qian, and in further view of Kwon et al. (US 9,381,720 B2), hereinafter ‘Kwon’.
Regarding claim 6, which depends on claim 1: the modification of Lage in view of Prokoph and Qian set forth in claim 1 above is silent regarding the blank is at least one of Tailor Welded Blanks (TWB), Tailor Rolled Blanks (TRB) and Tailor Tempered Blanks (TTB).  
	However, Kwon teaches using tailor welded blanks of boron steel having hardenability and further teaches that such a material is well known in hot stamping to form vehicle frame parts (see fig. 1, col. 1, lns. 27-28 and col. 3, lns. 24-19; fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention use tailor welded boron steel blanks with the method of Lage since Kwon shows such a material is used in hot stamping and has hardenability and is used for vehicle components just as Lage (that is, Kwon shows the same material and forming method for the same type of work-piece as Lage), and because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JARED O BROWN/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725